            Case 2:17-cv-01825-TSZ Document 155 Filed 03/16/20 Page 1 of 3




 1                                                         Honorable Thomas S. Zilly

 2
 3

 4
                             UNITED STATES DISTRICT COURT
 5                     FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7   MAXILL INC.,

 8                       Plaintiff,
            vs.
 9
                                               Cause No. 2:17-C-01825 TSZ
10   LOOPS, LLC AND LOOPS FLEXBRUSH,
     LLC
11                                             FIRST AMENDED NOTICE OF
                      Defendants.
                                               APPEAL
      LOOPS, L.L.C., et al.
12

13                     Plaintiffs,

14    v.
15    MAXILL INC., et al.
16
      Defendants.
17

18

19
20

21
22

23
24

25

26
27
     LOOPS’ FIRST AMENDED NOTICE OF                                    MANN LAW GROUP
                                                                 1218 Third Avenue, Suite 1809
28   APPEAL                           Page 0                          Seattle, WA 98101
     Cause No. 2:17-C-01825 TSZ                                      Phone: 206.436.8500
            Case 2:17-cv-01825-TSZ Document 155 Filed 03/16/20 Page 2 of 3




 1          As a first amended notice to the Notice of Appeal filed February 24, 2020 (Dkt. No.
 2   151), Notice is hereby given that LOOPS, L.L.C. and LOOPS FLEXBRUSH L.L.C.
 3   (collectively “Loops”), Defendants, Counter-plaintiffs and consolidated Plaintiffs in the above-
 4   named action, hereby appeal to the United States Court of Appeals for the Federal Circuit from
 5   the Order on motion for reconsideration (Dkt. No. 150), the final Judgment (Dkt. No. 124), the
 6   Order of noninfringement (Dkt. No. 123), the Order regarding a motion for stay (Dkt. No. 71)
 7   and the Order on claim construction (Dkt. No. 70) entered in this action on February 21, 2020,
 8   December 2, 2019, November 27, 2019, July 11, 2019, and July 9, 2019, respectively.
 9
10          Dated March 16, 2020           Respectfully submitted,
11
                                                   /s/ Kent M. Walker
12                                                 Kent M. Walker (pro hac vice)
                                                   LEWIS KOHN & WALKER, LLP
13                                                 15030 Avenue of Science, Suite 201
                                                   San Diego, CA 92128
14
                                                   Phone 858) 436-1333
15                                                 Fax (858) 436-1349
                                                   kwalker@lewiskohn.com
16
                                                   Philip P. Mann, WSBA No: 28860
17
                                                   Mann Law Group
18                                                 1218 Third Avenue, Suite 1809
                                                   Seattle, Washington 98101
19                                                 Phone (206) 436-0900
                                                   Fax (866) 341-5140
20                                                 phil@mannlawgroup.com
21
22
                                                   Attorneys for Defendants LOOPS, LLC AND
23                                                 LOOPS FLEXBRUSH, LLC

24

25

26
27
     LOOPS’ FIRST AMENDED NOTICE OF                                                   MANN LAW GROUP
                                                                                1218 Third Avenue, Suite 1809
28   APPEAL                                    Page 1                                Seattle, WA 98101
     Cause No. 2:17-C-01825 TSZ                                                     Phone: 206.436.8500
             Case 2:17-cv-01825-TSZ Document 155 Filed 03/16/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2                I hereby certify on the date indicated below; I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to all parties who have appeared in this matter.
 5

 6   DATED: March 16, 2020                           /s/ Kent M. Walker

 7
 8

 9
10

11
12

13

14
15

16
17

18

19
20

21
22

23
24

25

26
27
     LOOPS’ FIRST AMENDED NOTICE OF                                                    MANN LAW GROUP
                                                                                 1218 Third Avenue, Suite 1809
28   APPEAL                                     Page 2                                Seattle, WA 98101
     Cause No. 2:17-C-01825 TSZ                                                      Phone: 206.436.8500
